 1
 2                                                                JS-6
 3
 4
 5
 6
 7
 8
 9                        UNITED STATES DISTRICT COURT
10                       CENTRAL DISTRICT OF CALIFORNIA
11
12   JULIAN SEDILLO,                      )     Case No. CV 16-1382 DSF (JC)
                                          )
13                                        )
                          Petitioner,     )
14                                        )     JUDGMENT
                    v.                    )
15                                        )
                                          )
16   W.L. MONTGOMERY, Warden,             )
                                          )
17                                        )
                                          )
18                     Respondent.        )
     ______________________________
19
20        Pursuant to this Court’s Order Accepting Findings, Conclusions and

21 Recommendations of United States Magistrate Judge,
22      IT IS ADJUDGED that the operative First Amended Petition for Writ of

23 Habeas Corpus by a Person in State Custody is denied and this action is dismissed
24 with prejudice.
25
26 DATED: _________________
          March 25, 2019

27
28                                 _______________________________________
                                   HONORABLE DALE S. FISCHER
                                   UNITED STATES DISTRICT JUDGE
